- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Quattor Participações S.A. Financial Statements at December 31, 2009 and 2008 and Report of Independent Auditors Report of Independent Auditors To the Board of Directors and Shareholders Quattor Participações S.A. 1 We have examined the accompanying balance sheets of Quattor Participações S.A. (the Company) and the consolidated balance sheets of Quattor Participações S.A. and its subsidiaries as of December 31, 2009 and 2008, and the related statements of income, changes in shareholders equity and cash flows of the Company, and the related consolidated statements of income and cash flows for the years then ended. These financial statements are the responsibility of the Companys management. Our responsibility is to express an opinion on these financial statements. 2 We conducted our audits in accordance with approved Brazilian auditing standards, which require that we perform the audit to obtain reasonable assurance about whether the financial statements are fairly presented in all material respects. Accordingly, our work included, among other procedures: (a) planning our audit taking into consideration the significance of balances, the volume of transactions and the accounting and internal control systems of the companies; (b) examining, on a test basis, evidence and records supporting the amounts and disclosures in the financial statements; and (c) assessing the accounting practices used and significant estimates made by management, as well as evaluating the overall financial statement presentation. 3 In our opinion, the aforementioned financial statements present fairly, in all material respects, the financial position of Quattor Participações S.A. and of Quattor Participações S.A. and its subsidiaries at December 31, 2009 and 2008, as well as the results of operations, changes in shareholders equity and cash flows of Quattor Participações S.A. for the years then ended, as well as the consolidated results of operations and consolidated cash flows for these years, in conformity with accounting practices adopted in Brazil. 2 Quattor Participações S.A. 4 The consolidated financial statements of Quattor Participações S.A. and its subsidiaries for the year ended December 31, 2009 were prepare don the assumption that the works for the normalization of supply of raw materials for subsidiary Rio Polímeros S.A., currently undertaken by Petróleo Brasileiro S.A. - PETROBRAS, will be successfully completed, as described in Note 1(c). Accordingly, these financial statements do not include any adjustments arising from this uncertainty. Rio de Janeiro, March 18, PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 "F" RJ Carlos Alberto de Sousa Contador CRC 1RJ056561/O-0 3 Quattor Participações S.A. Balance Sheets at December 31 In thousands of reais Parent Parent company Consolidated company Consolidated Assets Liabilities and shareholders equity Current assets Current liabilities Cash and cash equivalents (Note 5) 14,967 6,917 608,183 744,865 Accounts payable to suppliers 3,733 3,216 151,339 174,889 Shares for sale 9,112 Related parties (Note 23) 172,478 164,391 288,500 150,453 Marketable securities (Note 5) 64,558 83,103 Loans and financing (Note 14) 108,111 81,927 1,599,525 1,394,828 Trade account receivables (Note 6) 4,492 176,511 427,615 553,432 Taxes payable 973 10,933 103,885 165,189 Related parties (Note 23) 48,028 25,256 50,457 36,815 Salaries and social charges 2,055 4,998 34,190 46,730 Inventories (Note 7) 28,055 24,202 514,441 717,570 Advances from customers 18,164 1,932 Taxes to be offset (Note 8) 11,718 2,681 273,378 212,004 Dividends and interest on capital payable 4,819 6,262 Deferred taxes (Note 9 (a)) 3,281 2,417 35,873 15,361 Accounts payable 418 4,000 19,873 33,826 Other accounts receivable 5,501 7,317 58,663 35,351 287,768 269,465 2,220,295 1,974,109 116,042 245,301 2,033,168 2,407,613 Non-current liabilities Non-current assets Loans and financing (Note 14) 1,561,301 1,547,724 5,771,399 6,517,019 Long-term receivables Taxes and contributions payable (Note 8(b)) 70,891 73,043 Deferred taxes (Note 9(a)) 225,440 266,814 Deferred income tax and Taxes to be offset (Note 8) 2,022 2,746 469,837 451,067 social contribution 10,396 6,873 Deposits in court (Note 16(a)) 62 114 9,099 2,719 Actuarial liabilities 850 15,037 Trade accounts receivable (Note 6) 70 5,896 Provisions for tax, civil and labor Related parties (Note 23) 23,901 23,901 contingencies (Note 16(a)) 643 18,560 21,791 Inventories (Note 7) 26,994 19,831 Other accounts payable 290 656 Goods for sale 4,737 4,737 Deferred revenues (Note 3(q)) 119,211 119,211 133,292 133,847 Other accounts receivable 11,632 13,785 1,681,155 1,666,935 6,005,678 6,768,266 2,084 7,597 766,973 788,750 Minority interests 345,027 340,380 Investments (Note 10) 2,720,191 2,544,499 2,071 2,072 Property, plant and equipment (Note 11) 139,931 135,898 6,053,748 6,038,285 Shareholders equity (Note 17) Intangible assets (Note 12) 255,993 483,808 664,498 951,350 Capital 2,202,112 2,202,112 2,202,112 2,202,112 Deferred charges (Note 13) 156 315,860 375,544 Adjustments of Law 11638/07 per investee (25,498) (25,498) Accumulated déficit (936,794) (695,755) (936,794) (695,755) 3,118,199 3,171,958 7,803,150 8,156,001 1,265,318 1,480,859 1,265,318 1,480,859 Total assets 3,234,241 3,417,259 9,836,318 10,563,614 Total liabilities and shareholders equity 3,234,241 3,417,259 9,836,318 10,563,614 The accompanying notes are an integral part of these financial statements. 4 Quattor Participações S.A. Statements of Operations Years Ended December 31 In thousands of reais, except for loss per share Parent company Consolidated Gross sales Domestic market 603,166 415,803 6,010,369 4,756,554 Foreign market 807,741 502,791 Taxes and contributions on sales (178,152) (121,622) (2,095,762) (1,553,347) Net sales 425,014 294,181 4,722,348 3,705,998 Cost of sales (405,949) (244,460) (4,186,624) (3,139,910) Gross profit 19,065 49,721 535,724 566,088 Operating income (expenses) Selling (1,351) (398) (294,786) (204,823) Management and directors remuneration (Note 23) (2,350) (2,087) (12,232) (13,800) Administrative (13,022) (10,795) (133,047) (119,071) Profit sharing (268) (3,071) (4,024) (5,909) Other operating income (expenses), net (Note 21) (5,310) (39,570) 69,255 (112,309) Operating profit (loss) before equity results, financial results and provision for impairment (3,236) (6,200) 160,890 110,176 Provision for impairment of permanent assets (252,756) (293,451) Operating profit (loss) before equity results and financial results (255,992) (6,200) (132,561) 110,176 Equity results (Note Equity in income of subsidiary and associated companies 189,514 (498,282) 10,808 Merger effects 32,841 3,540 Amortization of goodwill (3,778) (47,504) (3,778) (97,119) 218,577 (545,786) (238) (86,311) Financial results (Note 18) Financial expenses (199,312) (120,195) (645,050) (389,367) Financial income 4,891 8,853 83,915 97,712 Monetary and exchange variation Income 1,988 19 685,598 112,234 Expenses (167) (43) (154,238) (662,406) (192,600) (111,366) (29,775) (841,827) Loss before income tax and social contribution (230,015) (663,352) (162,574) (817,962) Income tax and social contribution (Note 9(b)) Current (34,028) (436) Deferred 864 (1,487) (21,262) 107,158 864 (1,487) (55,290) 106,722 Loss before minority interests (229,151) (664,839) (217,864) (711,240) 5 Quattor Participações S.A. Statements of Operations Years Ended December 31 In thousands of reais, except for loss per share (continued) Parent company Consolidated Minority interests (11,287) 46,401 Loss for the year (229,151) (664,839) (229,151) (664,839) Loss per share (0.96) (2.79) Number of shares at the end of the year 238.653.718 238.653.718 The accompanying notes are an integral part of these financial statements. 6 Quattor Participações S.A. Statements of Changes in Shareholders Equity (Parent Company) In thousands of reais Equity valuation Accumulated Capital adjustments deficit Total December 31, 2007 881,822 (30,916) 850,906 Redemption of 97,441,396 preferred shares (495,000) (495,000) Subscription of 10,060,727 B redemmed preferred shares and 19,315,055 common shares, through QQB shares 100,552 100,552 Merger of company Fasciatus Participações S.A. 1,714,738 1,714,738 Adjustment of Law 11638/07 per investee (25,498) (25,498) Loss for the year (664,839 (664,839) December 31, 2008 2,202,112 (25,498) (695,755) 1,480,859 Adjustment of Law 11638/07 per investee 25,498 (11,888) 13,610 Loss for the year (229,151) (229,151) December 31, 2009 2,202,112 (936,794) 1,265,318 The accompanying notes are an integral part of these financial statements. 7 Quattor Participações S.A. Statements of Cash Flows Years Ended December 31 In thousands of reais, except for loss per share Parent company Consolidated Cash flow from operating activities Loss for the year (229,151) (664,839) (229,151) (664,839) Minority interests 11,287 (46,401) Adjustments to reconcile results to available funds generated by operating activities Depreciation and amortization 7,699 1,604 386,289 212,942 Value of written-off investments 270 556 Residual value of written-off fixed assets 124 272 3,878 Equity results (189,514) 498,282 (10,808) Effects of merger (32,841) (3,540) Change in the percentage of interests/treasury stock 4,056 4,056 Provision for impairment of permanent assets 252,756 293,451 Amortization of goodwill/negative goodwill 3,778 47,504 3,778 97,119 Interest and exchange and monetary variations accrued for, net 176,252 114,744 (24,475) 1,188,323 Provision for contingencies and other 643 1,386 (7,954) Deferred income tax and social contribution (864) 1,487 21,262 (107,158) Provision for doubtful accounts, ICMS losses (57,432) Loss on investment 35,363 35,363 Loss on sale of shares 13,381 Other (1,462) (22,504) 9,542 Changes in assets and liabilities Decrease (increase) in accounts receivable 172,019 (138,580) 172,392 (230,257) Decrease (increase) in inventories (3,684) 3,906 170,261 (77,510) Decrease (increase) in taxes recoverable (8,685) (4,119) (70,365) (52,540) Decrease (increase) in other current and non-current assets 16,600 (19,509) 14,585 (7,909) Interest paid (on loans and financing) (139,696) (30,687) (725,195) (319,955) Decrease (increase) in suppliers 517 (19,939) 76,400 (63,620) Decrease (increase) in other current and non-current liabilities 29,265 178,936 (86,299) 332,678 Net cash generated by (used in) operations 57,688 4,277 (49,891) 291,450 Cash flows from investment activities Dividends received 52,283 52,283 Cash proceeds from the sale of shares 9,435 288,735 Marketable securities 18,545 35,215 Additions to property, plant and equipment (11,472) (66,536) (290,201) (1,242,831) Additions to intangible assets (3,154) (23,698) Additions to deferred charges (2,131) Acquisition of shares from minority shareholders (2,015) (392,055) (9,699) (392,055) Goodwill on acquisition of shares from minority shareholders (543,368) (543,368) Net cash generated by (used in) investment activities (16,641) (949,676) (295,618) (1,804,152) 8 Quattor Participações S.A. Statements of Cash Flows Years Ended December 31 In thousands of reais, except for loss per share (continued) Parent company Consolidated Cash flows from financing activities Dividends paid (2) (68,241) Financing obtained 143,718 1,578,051 1,571,293 2,724,248 Loans obtained 48,320 Repayment of financing (139,052) (85,261) (1,360,933) (799,884) Repayment of loans (85,983) Interest on capital paid (1,531) Redemption of 97,441,396 preferred shares (495,000) (495,000) Payment of Petroquímica União shares acquired for Petroquisa (52,283) (52,283) Repayment of loan (103) Net cash generated by (used in) financing activities (32,997) 945,507 208,827 1,308,737 Increase (decrease) in cash and cash equivalents 8,050 108 (136,682) (203,965) Cash from merged companies 6,810 492,674 Cash and cash equivalents at the beginning of the period 6,917 (1) 744,865 456,156 Cash and cash equivalents at the end of the period 14,967 6,917 608,183 744,865 Supplementary information Interest paid during the period 139,696 725,195 319,955 Income tax and social contribution on net income paid during the period 41,359 10,800 Addition to property, plant and equipment with no cash disbursement The accompanying notes are an integral part of these financial statements. 9 Quattor Participações S.A. Notes to the Financial Statements at December 31, 2009 and 2008 In thousands of reais, unless otherwise indicated 1 Operations Quattor Participações S.A. (the "Company") was forme don August 20, 2007 under the name Dapean Participações S.A. ("Dapean"), as a holding company that directly controlled Quattor Petroquímica S.A. ("Quattor Petroquímica"), whose corporate name was then Suzano Petroquímica S.A. ("Suzano Petroquímica"). As described in Note 17, the Extraordinary Shareholders Meeting (AGE) held on November 27, 2007 approved a Company capital increase by R$ 881,821 through the subscription and payment of 97,264,445 common and 76,322,383 preference shares issued by Quattor Petroquímica, at that time named Suzano Petroquímica, at book value, based on a valuation report issued by an independent expert. On Noveber 30, 2007, the aquisition of 76.57 of Quattor Petroquímica shares (then named Suzano Petroquímica) by Petróleo Brasileiro S.A. ("Petrobras"), was completed for R$ 2,100,402. As from that date, Suzano Petroquímica became a subsidiary of Petrobras. Also on November 30, 2007, Petrobras and UNIPAR - União de Indústrias Petroquímicas S.A. ("Unipar") communicated through a Relevant Event notice jointly disclosed that the negotiations to organize a new petrochemical company had been completed, through the contribution by these companies of their respective interests in petrochemical companies. Under this agreement, Unipar transferred the following assets to a special purpose entity owned by it and named Fasciatus Participações S.A. ("Fasciatus"): . Interest in Rio Polímeros S.A. ("Riopol") equal to 33.33% of its total capital. . Interest in Quattor Químicos Básicos (then named Petroquímica União S.A.) ("QQB") equal to 51.35% of its totl capital. . 100% of its assets, rights and obligations pertaining to its Chemical Division (Unipar Divisão Química (UDQ)). . R$ 380 million in cash, that were used to acquire an interest in Rio Polímeros S.A. equal to 32.65% of its total capital. . Interest in Polietilenos União
